 Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 1 of 8 Page ID #:806



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Laura G. Rivera in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 2 of 8 Page ID #:807



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 3 of 8 Page ID #:808




                       DECLARATION OF LAURA G. RIVERA, ESQ.

 I, Laura G. Rivera, Esq., make this declaration on my personal knowledge and if called to testify,
 I could and would do so competently as follows:

        1.       I serve as the Director of the Southeast Immigrant Freedom Initiative of the
 Southern Poverty Law Center (“SIFI”). SIFI provides pro bono representation to detained
 immigrants in proceedings before the Executive Office for Immigration Review and U.S.
 Immigration and Customs and Enforcement (“ICE”). SIFI prioritizes representing detained
 individuals in seeking their release from ICE custody.

         2.     SIFI represents individuals confined inside the following detention centers in
 Louisiana and Georgia: the LaSalle Detention Center (“LaSalle”) in Jena, Louisiana; the Pine
 Prairie ICE Processing Center (“Pine Prairie”) in Pine Prairie, Louisiana; the Irwin County
 Detention Center (“Irwin”) in Ocilla, Georgia; the Folkston ICE Processing Center (“Folkston”)
 in Folkston, Georgia; and the Stewart Detention Center (“Stewart”) in Lumpkin, Georgia.

         3.      Since SIFI’s founding in 2017, SIFI has represented hundreds of individuals
 confined inside these five detention centers, primarily on custody matters. SIFI currently has
 clients inside all five of these detention centers. To date, our primary mode of contact with
 confined individuals is through a free and confidential hotline through which confined individuals
 may reach us. The hotline has typically been staffed by two full-time SIFI staff who operate the
 hotline Monday through Thursday of each week during business hours. Since March 16, 2020, in
 light of the COVID-19 pandemic, SPLC has closed its offices, and three SPLC employees have
 rotated staffing the hotline on Mondays and Thursdays only.

         4.      Since the outbreak of the novel coronavirus, several SIFI staff have visited
 individuals inside four of the detention centers and spoken by phone to individuals at all five
 detention centers. What SIFI staff have personally witnessed and learned in conversation with
 detained individuals reveals a grossly deficient response by government officials and private
 contractors to stem the spread of the virus inside these detention centers.

         5.      Since the COVID-19 outbreak was declared a pandemic, SIFI and partner orgs have
 submitted two letters to ICE and facility administrators requesting information about their response
 plans for this pandemic; yet to date, SIFI has received no response.

        Pine Prairie Detention Center, Pine Prairie, LA

         6.      Perhaps the most alarming information SIFI has documented relates to Pine Prairie,
 a detention center operated by private prison contractor GEO Group. On March 16, 2020—well
 after public health authorities had declared the novel coronavirus a global pandemic—a SIFI staff




                                                    1
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 4 of 8 Page ID #:809


 member conducted in-person visitation with five individuals inside Pine Prairie. As a condition to
 visitation, she was required to submit to a temperature check and to sign paperwork stating that
 she had not traveled out of the country and that she did not have physical symptoms. She was
 permitted to wear her own mask and gloves into the visitation area. None of the GEO Group staff
 or detained people wore masks or gloves.

        7.      Visitation at Pine Prairie is contact visitation only. The SIFI staff member was
 seated at a table about six feet from those she visited. The five individuals she visited
 independently gave her a consistent message: none had received any information about the
 coronavirus. They also mentioned lacking access to hand soap. When she asked them whether the
 GEO Group staff had changed any protocols in response to the pandemic, they said their conditions
 have not changed in any noticeable way. The five individuals had engaged in a hunger strike and
 had been subjected to solitary confinement. Three of them independently told her that while
 segregated inside one- or two-person cells, they were not given water to drink for almost a week,
 and they were forced to drink water from the toilet.

         8.      On March 18, 2020, the same staff member conducted legal visitation by video
 teleconference with a man inside Pine Prairie. The man was wearing a mask and gloves. He told
 her that he and roughly sixty others inside his housing unit, Charlie Alpha, were under quarantine.
 Guards had told those in Charlie Alpha that someone inside that unit was suspected of having
 COVID-19. The suspected COVID-19 carrier had been removed from the Charlie Alpha unit.
 Everyone else remained inside Charlie Alpha. He told her that detained people inside Charlie
 Alpha were responsible for cleaning their own unit. They had access to some chemicals to clean
 with. However, they had no access to hand soap or hand sanitizer, only the soap given to them for
 showers. The GEO Group guards had not taken any measures to space people out inside the unit.

        9.      The next day, on March 19, 2020, a different person inside Pine Prairie contacted
 SIFI to seek legal assistance. The caller said he had received some information about the
 coronavirus through the use of a tablet device. He said those in his unit were receiving hygiene
 supplies every two days. He reported that two people with symptoms of coughing, fever, or
 shortness of breath had been removed from his unit.

          10.    The following day, March 20, 2020, a SIFI staff member conducted in-person
 visitation at Pine Prairie with five individuals from the quarantined Charlie Alpha unit. Upon
 entering the detention center, she signed a form stating that she was not symptomatic and had not
 been exposed to COVID-19 or traveled to high risk areas. Her temperature was not checked. Some
 staff wore masks; others did not. As before, she sat at a six-foot table in the visitation area. Because
 the table is located in a common area, the visits were not private or confidential. The five men
 from the quarantine unit wore masks but no gloves. As they waited in the common area, they sat
 alongside other detained people awaiting visitation who did not have masks or gloves. They told
 her that they were only given masks when they left the dorm, not while they were inside of it. They
 also told her that detained individuals are still cleaning the dorms, and they are given neither masks
 nor gloves. Guards and ICE agents sometimes wear masks and gloves when they enter Charlie




                                                      2
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 5 of 8 Page ID #:810


 Alpha and sometimes do not. Several of them also reported to her that ICE continues to bring new
 people into confinement at Pine Prairie. It is putting those new people into the Charlie Alpha unit,
 a known high-risk unit.

        LaSalle Detention Center, Jena, LA

         11.    On March 19, 2020, SIFI staff also received a call from a person confined inside
 LaSalle, another detention center operated by private prison contractor GEO Group. The caller
 complained of having a fever, chest pain, difficulty breathing while trying to sleep, and of coughing
 blood. He reported having been tested for the flu and having returned a negative result; however,
 to his knowledge, he had not been tested for coronavirus. The only treatment he reported receiving
 inside LaSalle was ibuprofen, syrup, and salt, which had not helped. He reported sharing a unit,
 HD, with others who had symptoms of coughing, fever, or shortness of breath. None had been
 removed from the unit. New people were being brought into the unit. GEO Group staff were not
 routinely using gloves. He reported that a different housing unit, OD, had been quarantined earlier
 for two to three weeks. His understanding was that some individuals inside that unit had been
 infected with the common flu.

         12.    Two other callers confined inside LaSalle, both women, reported suffering from
 health problems. Both said that neither ICE nor GEO Group guards had told them anything about
 the coronavirus. One caller reported having asthma, thyroid problems, and liver problems; the
 other reported having high blood pressure.

         13.     On March 20, 2020, the New Orleans ICE Field Office denied release on parole to
 two SIFI clients with medical complications who are confined inside LaSalle. The clients, asylum
 seekers, have both engaged in a hunger strike for more than 120 days. Their frustration with the
 delay and process of their asylum cases led them to engage in a hunger strike. Despite evidence
 from a leading medical expert in detainee health, Dr. Allen Keller, that they are medically
 vulnerable, and strong evidence that the individuals pose no risk to public safety and no flight risk,
 ICE denied their parole requests a second time. The clients told a SIFI attorney that they would
 likely be force fed with nasogastric tubes yesterday or today. Given the available data on the high
 rates of transmission of the novel coronavirus and the most likely method of transmission through
 the mucosa, force feeding medically fragile individuals inside likely contaminated detention center
 medical wings may compound their risk of infection.

         14.    ICE enjoys broad discretion to release people in its custody at various stages of
 their removal proceedings through mechanisms that include humanitarian parole, release on
 recognizance, conditional release on bond, and release on an order of supervision. Federal law
 provides for release on humanitarian parole for people in ICE custody who have serious medical
 conditions for whom continued detention would not be appropriate. 8 U.S.C. § 1182(d)(5)(A); 8
 C.F.R. § 212.5. Yet the New Orleans ICE Field Office rarely grants release to individuals in its
 custody; and the responses from the Atlanta ICE Field Office to recent requests for release remains




                                                     3
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 6 of 8 Page ID #:811


 spotty for SIFI clients, as many applications are denied or languish without agency action for
 months on end.

         15.     For example, a SIFI client with serious medical conditions has been awaiting a
 decision on his humanitarian parole request for about seven months, all the while suffering from
 inadequate medical treatment. The parole request, submitted in August 2019 (while the man was
 confined inside Folkston), included medical evidence of diabetes or pre-diabetes, hypertension,
 high cholesterol, a possible bone infection, and weight gain of some 40 pounds in detention. That
 month, an ICE official told his SIFI attorney that the parole request remained under review,
 reassuring her that the facility had appropriate medical resources to manage his medical condition.
 In early 2020, he was transferred to Stewart and placed in solitary confinement in the medical unit,
 where he spent ten days with the lights on 24 hours a day and with air-conditioning on full blast.
 In February 2020, SIFI staff contacted ICE about his case, and was told the August 2019 parole
 request was still pending; ICE agents then resubmitted the parole request to the region’s ICE field
 office headquarters in Atlanta. Concerned about the potential impact that contracting COVID-19
 could have on this client, the SIFI attorney pressed ICE on this man’s case on March 17 and 18,
 2020, only to be told that the parole request was still pending.

         16.     Another disturbing trend in ICE parole adjudication relates to a rash of denials of
 parole to asylum seekers who have passed their initial fear interview, based on differing
 interpretations of current law among individual ICE adjudicators. The denials have concerned
 individuals who—due to the third-country transit ban—have received positive reasonable fear but
 not credible fear findings. Despite no binding law articulating such restrictions, some ICE
 adjudicators have interpreted the law to forbid grants of parole to such individuals. With thousands
 of asylum seekers subject to the third-country transit ban, such an arbitrary restriction could
 foreclose parole to untold people in ICE custody with special medical vulnerabilities.

        Irwin Detention Center, Ocilla, GA

          17.    In Georgia, reports from people confined inside Irwin reveal a lack of access to
 information about the coronavirus and a growing threat of contagion. A kitchen worker who
 contacted SIFI staff yesterday reported that there were confirmed cases of COVID-19 inside the
 facility and that it was under quarantine. In terms of precautions, the only one he reported was that
 he and other kitchen workers have been instructed to replace plastic ware with paper plates. The
 man, who suffers from diabetes and high blood pressure, expressed concern that he would be at
 higher risk of contracting the virus and experiencing respiratory complications. He requested
 SIFI’s assistance in obtaining release from custody to avert becoming infected.

        18.     A caller from Irwin on March 19, 2020 reported that he suffered from high blood
 pressure and that he had stopped receiving medication for it. Neither ICE nor guards had given
 him any information about coronavirus. At least one person inside his housing unit was coughing,
 and the cough was worsening, but that person had not as yet been removed from his housing unit.




                                                    4
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 7 of 8 Page ID #:812


        Folkston ICE Processing Center, Folkston, GA

         19.    Requirements for in-person legal visitation inside Folkston, another detention
 center operated by GEO Group, seem to mirror those at Pine Prairie. A SIFI attorney who visited
 individuals inside both wings of the detention center on March 16, 2020 was required to undergo
 a temperature check and to sign a form affirming several things: that she had not been experiencing
 symptoms, traveled outside the United States, traveled to China or any other affected area, or had
 contact with anyone who has traveled outside of the United States within fourteen days. She was
 told that persons who answered yes to any of these questions, or had a fever greater than 100.4
 degrees Fahrenheit, would not be allowed to conduct legal visitation unless the warden approved
 it. She was permitted to bring her own gloves and disinfectant wipes into the visitation area.

        20.     That day, the SIFI attorney observed an ICE officer walk into the facility from the
 parking lot and deliver a box with a thermometer to the front entry staff. The ICE officer said he
 had driven to different drugstores to find thermometers because they were sold out. The SIFI
 attorney took this to mean that ICE headquarters had not supplied the facility with sufficient
 thermometers to meet the facility’s needs.

         21.      Two individuals confined inside Folkston contacted SIFI to seek legal services on
 March 19, 2020. One of the callers reported that neither ICE nor guards had given him any
 information about the coronavirus, and that he lacked access to soap and hand sanitizer. He
 reported that there was at least one person inside of his housing unit who had symptoms like
 coughing, fever, or shortness of breath; this person had not been removed from the caller’s housing
 unit as of the time of his call. He reported delays in receiving medical attention, including waits of
 five to six days to see medical staff after initiating a request. The other caller reported feeling sick
 due to the lack of ventilation inside the detention center. He reported being aware of the
 coronavirus outbreak, and expressed fear of contracting the virus because he thought the detention
 center most likely would not provide proper medical treatment.

        Stewart Detention Center, Lumpkin, GA

          22.    At Stewart, a detention center operated by private prison company CoreCivic, no
 reports of suspected COVID-19 infections have directly reached SIFI staff. A SIFI attorney who
 has visited the facility in the past week reported that people entering Stewart were not required to
 submit to temperature checks or pass any screening. Some but not all CoreCivic staff wore gloves;
 no staff wore masks. The SIFI attorney saw no change in the volume of staff traffic in and out of
 the facility. When she asked a CoreCivic staff member whether staff considered vulnerable could
 stay home, the CoreCivic staff member responded that she knew nothing about that. For legal
 visitation, which is non-contact, CoreCivic staff wiped down both sides of the visitation room
 before the visits began, but not between visits; the SIFI attorney once saw CoreCivic staff give
 wipes to a client to take into his side of the visitation room. The SIFI attorney was allowed to bring
 her own gloves, disinfectant wipes, and hand sanitizer.




                                                      5
Case 5:19-cv-01546-JGB-SHK Document 81-6 Filed 03/24/20 Page 8 of 8 Page ID #:813


         23.     Seven people confined inside Stewart called SIFI to seek services on March 19,
 2020. Only one reported feeling ill. That caller reported feeling numbness in his left arm and
 pressure on his chest. None reported instances of cellmates exhibiting symptoms like coughing,
 fever, or shortness of breath. Most reported having received at least some information about the
 coronavirus from ICE or guards. A couple reported seeking signs about coronavirus posted inside
 the facility; two also reported having been told to wash their hands often. All reported having
 access to soap.

        24.     Just under two years ago, in February 2008, I conducted a stakeholder tour of
 Stewart, and observed concerning practices in their intake unit. Thinking these practices were
 relevant to Stewart’s ability to minimize transmissions during this outbreak, I returned to my notes,
 which state: “One holding cell in use near entrance to intake; cell was overcrowded. Seems like
 bad protocol to handle potential infectious disease by crowding sick people into one small cell.”


        I declare under penalty of perjury that the foregoing is true and correct and that this

 declaration was executed on March 22, 2020 in Decatur, Georgia.



                                                        ____________________________________
                                                        Laura G. Rivera, Esq.




                                                    6
